Case 1:20-cv-03323-JSR Document 15-7 Filed 02/12/21 Page 1 of 2




EXHIBIT G
         Case 1:20-cv-03323-JSR Document 15-7 Filed 02/12/21 Page 2 of 2



April 8, 2020


To Josh Brueckner:

As a result of your failure to perform the Services required by the Independent Contractor
Agreement between you and You Can Beam, LLC entered into on February 1, 2020, despite our
notifying you and your representation of these failures on several occasions, by this email, we are
formally notifying you of our termination of the Agreement effective immediately pursuant to Section
13 of the Agreement.

Sincerely,
Russell Saks
